internal_revenue_service department of net washington dc contact person telepnone number in weterence-to dat p e ep t oct u i l attn legend statute p statute q statute r state a board m system y plan x employer w group n employees o o dear this is in response to a ruling_request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted by your authorized representative system y was created by statute p which became effective date system y offers plan x which has been determined to be qualified under sec_401 of the code and its related trusts exempt under sec_501 of the code board m was created pursuant to statute r and began administration of certain public retirement plans in state a effective date board m administers plan x if page -2- pursuant to statute p group n employees who are participants in plan x are required to contribute a specified percentage of their compensation to plan x as a condition_of_employment statute q as amended specifically provides that employer w shail pick up employee contributions paid to plan x contributions picked up by employer w are employer contributions and are paid in lieu of employee contributions in addition group n employees participating in plan x will have no option to receive the picked-up contributions in cash instead of having such contributions paid to plan x based on the aforementioned facts you request the following rulings that no part of the amount of the contributions picked up by employer w will be included in the gross_income of group n employees participating in plan x for federal_income_tax purposes that the contributions picked up by employer w whether picked up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes that distribution of the picked up contributions by employer w on behalf of group n employees participating in plan x either through a retirement pension a lump sum or otherwise will be considered a distribution taxable under sec_402 of the code that under the provisions of sec_3401 of the code the picked- up contributions to plan x will be treated as employer contributions with respect to plans qualified under sec_401 of the code and will be excluded from wages for purposes of the collection of income_tax at source on wages sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 a established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer schoo district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ pipl page -3- gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request statute q satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing in effect that employer w will make contributions to plan x in lieu of contributions by group n employees under statute q group n employees participating in plan x have no option to receive any picked up contributions in cash in lieu of having such contributions paid to plan x accordingly we conclude with respect to ruling requests number sec_1 and that the amounts picked up by employer w on behalf of group n employees who participate in plan x shall be treated as employer contributions and will not be- includible in the group n employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the group n employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer w because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer w will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x db page -4- these rulings apply only if the effective date for the commencement of the pick- up is no earlier than the later of the date statute q as amended was signed or the date the pick-up is put into effect for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office sincerely yours joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice
